310 F.2d 127
William Howard KING, Appellant,v.Jack HEARD, Acting Director, Texas Department ofCorrections, Appellee.
No. 19920.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962, Rehearings Denied March 5, 1963.

Howard King, Huntsville, Tex., Minor Morgan, Dallas, Tex., for appellant.
Sam R. Wilson, Asst. Atty. Gen. of Texas, Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The trial court held a full and complete hearing on appellant's petition for writ of habeas corpus to obtain release from state custody following conviction of the crime of murder.  We are not able to determine that the findings of the trial court are clearly erroneous, or that in denying the writ the court committed error.


2
This Court is indebted to appointed Counsel for the careful and helpful preparation and presentation of this case on appeal.

The judgment is

3
Affirmed.